Order entered February 18, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01223-CV

   MICHAEL MORFORD D/B/A NEMAHA WATER SERVICES, ET AL, Appellants

                                               V.

                          ESPOSITO SECURITIES, LLC, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-05795

                                           ORDER
       Before the Court is appellee’s February 13, 2015, joint motion for leave to file appellee’s

amended brief and for extension of time to file appellants’ reply brief. We GRANT the motion

and ORDER appellee to file its amended brief no later than February 19, 2015. Appellants’

reply brief shall be due no later than March 11, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE